Title: To John Adams from Arthur St. Clair, 30 July 1798
From: St. Clair, Arthur
To: Adams, John



Sir,
Cincinnati 30t. July 1798.

It is with peculiar satisfaction that I prent to you, at the request of the Officers & privates of a Troop of Horse, organised and equipped at this place, their resolutions and Address Rendering their Services to the united States; and they are equipped, Sir, in a manner that would & do honor to any Troop of Horse in the World.
Their offer, Sir, is the effusion of pure patriotism, and may be considered as the first fruits of an infant people, offered to the Country which with pride, they call their mother Country.—who are grateful for the ample protection they have received, and who look forward, as to no very distant Object, to the time when they shall be admitted to an equal participation of all the privileges and advantages secured by its Constitution; and who have seen with admiration the unexampled instances of temper, of virtue, of firmness and a sincere desire of peace which the Government have exhibited:—In the support of that Constitution and its adminision they are ready shed the last drop of their bloods; for they are, Sir, a sober, an industrious and a moral people, who knew the value of liberty.—In expressing these Sentiments, Sir, I know that I express their sentiments, at the same time that I discharge a duty pleasing to myself, and, it is hoped, will be acceptable to You.
I have the honor to be with all Respect / Sir, / Your obedient Servant
Ar. St. Clair